Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 4-5 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by An et al. US 2011/0222607.
An discloses:
5. and under similar rationale 4. An image processing apparatus, comprising: circuitry (Fig. 1); and memory connected to the circuitry (Fig. 1; connection to memory is inherent when dealing with circuitry for encoding/decoding/filtering; 0002: present invention relate to encoding/decoding image data, and more particularly, to improved/enhanced deblocking filtering methods and related deblocking filter thereof), wherein, in operation, the circuitry: derives a boundary strength of a boundary between two adjacent image blocks (Fig. 7; 0065-7; Fig. 8; 0075-6); derives a quantization parameter regarding quantization of the two adjacent image blocks (Fig. 7; 0065-7; Fig. 8; 0075-6); calculates one index using both the boundary strength and the quantization parameter (Fig. 7; 0065-7; Fig. 8; 0075-6); derives a threshold value associated with the one index in a table, with reference to the table using the one index (0049); selects a deblocking filter from among a plurality of deblocking filters using the threshold value (Fig. 7; 0065-7; Fig. 8; 0075-6); and applies the deblocking filter to the boundary between the two adjacent image blocks (Fig. 7; 0065-7; Fig. 8; 0075-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/               Examiner, Art Unit 2483